The opinion of the court was delivered by
Lewis, C. J.
The defendant has a legal title to the land' in controversy under the sheriff’s sale on the execution in favour of Samuel Torbett against Jeremiah Smith.
The plaintiff contends that the circumstances in evidence establish a trust in his favour for all the land described in the sheriff’s deed, except 18 acres.
The verbal contract entered into between Jeremiah and James Smith, a few days before the sheriff’s sale, by which the latter agreed to buy as much land at $8 per acre as would satisfy Torbett’s judgment, passed no interest in the land. It was not in writing. No money was paid. ' No possession was delivered.. No precise location or description of the land was agreed on. Under the statute of frauds and perjuries no title whatever could possibly be acquired by virtue of such a contract. The sheriff’s sale to James Smith was not made in pursuance of the verbal contract, or under any contract between the parties whatever. There is therefore no ground for alleging that there is any contract to hold the title, or any part of it, in trust for the plaintiff.
But it is alleged that there was fraud in the purchase at sheriff’s sale. There is not the slightest evidence of fraud except the *182making of the verbal contract for the purchase of part of the land, and the failure to perform it. There was a legal and a moral wrong in this, for which the defendant might have been made to answer in damages. But this was the extent of his liability. Unless there is something more- than the violation of a parol agreement, equity will not decree the purchaser at sheriff’s sale to be a trustee: Robertson v. Robertson, 9 Watts 32. The promise, after the sheriff’s sale, to carry out the verbal contract, was not upon any new consideration, and gave it no additional obligation. The court below decided the cause according to law.
Judgment affirmed.